DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howarter et al. (US Patent No. 9,106,950 B2) in view of Wang et al. (US Patent No. 11,482,095 B2).
In considering claim 1, Howarter et al. discloses all the claimed subject matter, note 1) the claimed an image transmitting device coupled to an image supply device is met by the set-top box 102 (Fig. 1, col. 2, line 27 to col. 3, line 40), 2) the claimed an image receiving device coupled to an image display device, the image transmission system being configured to transmit image information from the image transmitting device to the image receiving device via wireless communication is met by the wireless adapter 108 (Fig. 1, col. 2, line 27 to col. 3, line 40), 3) the claimed the image transmitting device comprising: a first wireless communication unit starting the wireless communication when the image transmitting device is coupled to the image supply device, and transmitting the image information supplied from the image supply device to the image receiving device is met by the set-top box 102 (Fig. 1, col. 2, line 27 to col. 3, line 40), 4) the claimed the image receiving device comprising: a second wireless communication unit receiving the image information transmitted from the image transmitting device is met by the wireless adapter 108 (Fig. 1, col. 2, line 27 to col. 3, line 40), and 5) the claimed a first output unit outputting the image information received by the wireless communication unit to the image display device is met by the wireless adapter 108 (Fig. 1, col. 2, line 27 to col. 3, line 40). 
However, Howarter et al. explicitly does not disclose the claimed a second output unit outputting a control signal controlling a power of the image display device to the image display device; and a control unit detecting a state of the wireless communication by the image transmitting device, wherein 2Serial Number: 17/331,689ATTY DOCKET No: the control unit outputs a first control signal turning on the power of the image display device from the second output unit to the image display device, when detecting that the wireless communication is started.
Wang et al. teach that S804, the wireless router 201 sends a power supply instruction to the input apparatus 103, the power supply instruction is used to instruct the input apparatus 103 to connect the first device 101 to the power supply. When a communications module of the input apparatus 103 is a Wi-Fi module, the power supply instruction may be a Wi-Fi frame. When there is a wired connection (for example, a power line or network cable connection) between the wireless router 201 and the input  apparatus 103, the power supply instruction may be a signal sent by the wireless router 201 to the input apparatus 103 through an interface between the wireless router 201 and the input apparatus 103 (Figs. 2 and 8, col. 21, line 27 to col. 23, line 38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the determining the state of a power switch as taught by Wang et al. into Howarter et al.’s system in order to accurately control the household device even when the household device isn’t connected to a power supply.
In considering claim 2, the claimed wherein the control unit outputs a second control signal turning off the power of the image display device from the second output unit to the image display device, when detecting that the wireless communication is disconnected is met by the wireless router 201 of Fig. 2 and controlling the power of the peripheral devices in step S804 of Fig. 8 (Figs. 2 and 8, col. 21, line 27 to col. 23, line 38 of Wang et al.).  
In considering claim 3, the claimed wherein the image receiving device is configured to switch between a first state where the power is on and a second state where the power is off except for a portion including the second wireless communication unit is met by the wireless router 201 of Fig. 2 and controlling the power of the peripheral devices in step S804 of Fig. 8 (Figs. 2 and 8, col. 21, line 27 to col. 23, line 38 of Wang et al.), and the claimed the control unit switches the image receiving device into the first state when detecting that the wireless communication is started where the image receiving device is in the second state is met by controlling the power of the peripheral devices in step S804 of Fig. 8 (Figs. 2 and 8, col. 22, line 39 to col. 23, line 38 of Wang et al.).  
In considering claim 4, the claimed wherein the control unit switches the image receiving device into the second state when detecting that the wireless communication is disconnected where the image receiving device is in the first state is met by the wireless router 201 of Fig. 2 and controlling the power of the peripheral devices in step S804 of Fig. 8 (Figs. 2 and 8, col. 21, line 27 to col. 23, line 38 of Wang et al.).  
In considering claim 5, the claimed wherein the control unit outputs the second control signal from the second output unit after a predetermined time is elapsed since it is detected that the wireless communication is disconnected is met by controlling the power of the peripheral devices in step S804 of Fig. 8 after the reset time period (Figs. 2 and 8, col. 22, line 39 to col. 23, line 61 of Wang et al.).  
In considering claim 6, the claimed wherein the second output unit is the same as the first output unit is met by the wireless adapter 108 (Fig. 1, col. 2, line 27 to col. 3, line 40 of Howarter et al.).  
In considering claim 7, the claimed wherein the image transmitting device is coupled to the image supply device via a wire is met by the video connection 103 (Fig. 1, col. 2, lines 27-64 of Howarter et al.).  
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Claim 10 is rejected for the same reason as discussed in claim 1 above.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lim et al. (US Patent No. 8,578,429 B2) disclose device and method for outputting data of a wireless terminal to an external device.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 27, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422